Opinion by
Judge Rogers,
In Commonwealth v. Miles, 8 Pa. Commonwealth Ct. 544, 304 A. 2d 704 (1973), and again in Commonwealth v. Drugotch, 9 Pa. Commonwealth Ct. 460, 308 A. 2d 183 (1973), we held that the motor vehicle operator’s license of one who, placed under arrest and charged with driving while under the influence of intoxicating liquor, refuses to take a breathalyzer test may be suspended regardless of the lawfulness of the arrest. In the instant case the court below followed Miles and dismissed Mr. Hall’s appeal. The appellant urges us to overrule our holding. Judge Mencer clearly and comprehensively explained the bases for our decisions in the cited cases and we adhere to the law as we there declared it to be.
Order affirmed.